Citation Nr: 1142280	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planovalgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planovalgus, awarding a 10 percent rating, effective July 1, 2007.

In June 2011, the Veteran testified before the undersigned via videoconference.  A copy of the transcript has been associated with record.

In April 2009, the Veteran filed a notice of disagreement (NOD) as to the disability evaluations assigned in the August 2007 rating decision for hypertension and a dysthymic disorder.  However, because the NOD was filed after the appeal period expired, more than one year following issuance of the August 2007 rating decision, the claims were properly treated by the RO as ones for increased ratings.  See 38 C.F.R. § 20.202.  In December 2009, the RO increased the rating for a dysthymic disorder from 0 to 10 percent disabling and denied an increased rating for hypertension.  The Veteran did not file a timely appeal to that rating decision, and thus, those issues are not before the Board at this time.


FINDING OF FACT

Since July 1, 2007, the effective date of service connection, the Veteran's bilateral pes planovalgus has been manifested by symptomatology that more nearly approximates severe impairment.






CONCLUSION OF LAW

Since July 1, 2007, the criteria for an increased 30 percent for bilateral pes planovalgus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral pes planovalgus from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the August 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, in October 2009, the RO requested records from one private physician, however, the letter was returned as undeliverable.  The Veteran was informed of this occurrence in October 2009, however, he did not submit any additional address to obtain the private records.  The Veteran has also been afforded VA examinations in February 2007 and in December 2010 in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral foot disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since July 1, 2007, the effective date of service connection, Veteran's bilateral pes planovalgus has been rated as 10 percent disabling under DC 5276.  38 C.F.R. § 4.71a, DC 5276.  In considering other applicable diagnostic codes, the Board finds that the Veteran has not been diagnosed with pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or a foot injury.  Therefore, DCs 5278, 5283, and 5284 are not applicable.  38 C.F.R. § 4.71a, DC 5278, 5283, 5284.  As the remaining diagnostic codes pertaining to the feet do not provide for a rating in excess of 10 percent, the remaining diagnostic codes cannot serve as a basis for an increased rating in this case during anytime under appeal.  Furthermore, the remaining diagnostic codes cannot serve as a basis for a separate rating in this case, as the Veteran has not been diagnosed with service-related weak foot, Morton's disease, hallux rigidus, or hammer toe.  In that regard, the Board notes that the Veteran has already been awarded service connection for hallux valgus of the right and left feet.  Thus, although the evidence shows the presence of small bunions, such has already been compensated and those disabilities are not currently on appeal.  Such disabilities have also not been medically attributed to his pes planovalgus and therefore an assessment of the current severity of his hallux valgus is not before the Board at this time.  See 38 C.F.R. § 4.14.

Under DC 5276, a 10 percent rating is warranted for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

Turning to the evidence of record, on February 2007 VA examination, the Veteran reported that he had experienced pain located at the bottom of both feet for eight years.  The pain occurred constantly and traveled throughout the feet.  The pain was aching, sharp, and sticking by nature.  The pain was elicited by physical activity and was relieved with rest and pain medication.  He was able to function when taking medications, such as Motrin or Aleve.  When standing, there was also stiffness and fatigue in both feet and legs.  At rest, there was no pain, weakness, stiffness, swelling, or fatigue.  He had functional impairments in terms of difficulty walking, running, and standing for prolonged periods of time.  Physical examination revealed normal gait and posture.  There was pes planus and tenderness at both feet.  There was also hallux valgus of both feet.  There was slight forefoot/midfoot malalignment of both the right and left foot, and such could be corrected on manipulation.  The right and left Achilles tendon revealed good alignment.  There was no other deformity, such as inward rotation, medial tilting, or marked pronation, on either foot.  Palpation of the right and left plantar surfaces showed good alignment.  The Veteran required arch supports, however, the pain was not corrected with his current footwear.  Gross muscular examination was within normal limits.  Neurological examination was within normal limits.  X-ray examination of the feet showed severe bilateral pes planovalgus deformity, both on weight bearing and non-weight bearing films.  The diagnosis was bilateral pes planovalgus, with objective evidence of tenderness and mid foot malalignment.

Treatment records from the Army Community Hospital in Fort Sill, Oklahoma, reflect that in March 2007, the Veteran had a continuing diagnosis of flat foot, callus, and foot pain (soft tissue).

VA treatment records reflect that in March 2008, the Veteran was issued left and right knee braces.  He was noted to be currently wearing right and left over-the-counter Spenco orthotics.  He was issued new Spenco orthotic inserts to be shipped to his address.  In May 2008, the Veteran continued to have bilateral foot and knee pain.  His shoe inserts had not helped his pain, and the pain had worsened at the proximal and inferior toes.  He also had edema in the lower legs and was prescribed a diuretic for that condition.  X-ray examination of the feet showed weight bearing that was within normal limits.  

In June 2008, the Veteran's private physician submitted a form statement that the Veteran's bilateral pes planovalgus was pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, not improved by orthopedic shoes or appliances.  The physician also found that the Veteran's bilateral pes planovalgus was severe, with objective evidence of marked deformity, including pronation and abduction, pain on manipulation and use accentuated, and indications of swelling on use, with characteristic callosities.  The physician crossed out the following:  evidence of marked inward displacement and severe spasm of the tendo Achilles on manipulation.

In April 2009, the Veteran submitted a statement that VA had issued him corrective appliances for his feet that did not work.  

On June 2009 VA examination, the Veteran reported symptoms related to his bilateral hallux valgus, including constant pain in his feet that was burning, aching, sharp, and sticking.  Physical examination of the knees and toes revealed tenderness of the right and left feet, with no evidence of painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was active motion of the metatarsophalangeal joints.  Alignment of the Achilles tendon was normal on the right and left on weight bearing and non-weight bearing postures.  There was no evidence of pes planus, hallux valgus, or any other deformity of the foot.  However, he was noted to be limited when he was standing after only 15 to 30 minutes, and to wear arch supports.  He did not wear orthopedic shoes or use an assistive device.  His symptoms of pain were not relieved from corrective shoe wear.  

On December 2010 VA examination, the Veteran reported that he would shave his foot calluses.  He took Motrin for foot pain, with good relief.  He would still have foot pain when walking.  When he first awoke in the morning, his feet felt stiff.  The foot pain would return in the afternoon and would then ease.  In the evening, he would return home and prop his feet up, with relief.  When he went to the store with his wife, he would sit and wait for her.  When he would stand on his feet for long period of time, he would get a tingling sensation that would throb.  There were no symptoms of burning or itching of the feet.  He reported that his symptoms had been stable.  His foot pain and stiffness was located at the ridge under his toes.  He used orthotic inserts.  Physical examination revealed no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight bearing.  There was tenderness at the ball of each foot, especially behind the second and third toe.  There was evidence of callosities on each foot and unusual shoe wear patterns.  The shoe wear pattern was on the lateral side of the heel and mid shoes.  When standing with the forefoot abducted, the hind foot was valgus, bilaterally.  X-ray examination showed no bone trauma.  There were vascular calcifications, bilaterally.  The diagnosis was pes planovalgus, bilaterally.  There were significant occupational effects due to increased foot pain when walking.  The examiner stated that there was decreased dorsiflexion and angulation of the great toe of both feet.  There was valgus of the heel when walking when the forefoot was abducted.  There was tenderness at the balls of the feet, and small bunions, bilaterally.

At his June 2011 hearing before the Board, the Veteran stated that he had consistent foot pain.  He would have to take his shoes off at his desk.  He had been given prescriptions for Tylenol to relieve the pain.  He also had stiffness and swelling of the feet that would feel like he was stepping on sharp needles.  He would shave his calluses.  He stated that he was retired for reasons other than his foot disabilities.  He stated that he had not been diagnosed with a neurological disability related to his pes planovalgus.  

In this case, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a higher 30 percent rating for his bilateral pes planovalgus.  In so finding, the Board gives weight to the medical evidence showing a severe disability picture.  Namely, the Board finds it to be probative that in February 2007, X-ray examination showed severe pes planovalgus, bilaterally.  Such evidence demonstrates the presence of a severe, marked deformity of the foot.  Furthermore, in June 2008, the Veteran's treating physician stated that the Veteran's foot disability was manifested by a marked deformity, pain on manipulation, and indications of swelling on use.  The physician found that the Veteran's disability met each requirement to be considered for a severe disability.  These findings are also supported by the most recent December 2010 VA examination that found objective tenderness in both feet, as well a valgus deformity on weight bearing, namely, an outward angulation of the bone on abduction.  The Veteran has also consistently stated that he experiences constant pain in the feet due to his pes planovalgus and that his feet swell after prolonged use.  While there was no medical evidence of such pain and swelling, the Board finds the Veteran's statements to be credible in that regard, in that swelling of the feet is a symptom capable of lay observation.  His testimony regarding pain and swelling of the feet has also been consistent throughout the appeal period.  Lastly, on the most recent VA examination, the Veteran was shown to have callus formation of the feet.  To that extent, the Veteran has stated that he shaves his foot calluses regularly.  Thus, because it appears that the Veteran's disability picture is better described under the regulations pertaining to a 30 percent disability, rather than those which pertain to a 10 percent disability, the Board finds in the Veteran's favor that a higher rating is warranted in this case.  In so finding, the Board notes that when a disability appears to exhibit symptoms that fall in between the criteria of two disabilities, the higher disability will be awarded.  See 38 C.F.R. § 4.7 (2011).  

With regard to a rating in excess of 30 percent, the Board is cognizant that the June 2008 private physician indicated that the Veteran's foot disability was productive of some of the symptomatology (marked pronation, extreme tenderness of the plantar surfaces of the feet, not improved by orthopedic shoes or appliances) associated with a 50 percent evaluation.  Marked pronation, however, is also contemplated in a 30 percent rating.  Tenderness of the feet was not described as "extreme" on any other examination so this is not a consistent symptom shown as associated with the foot disability.  The Veteran has described having problems utilizing arch supports,  but the June 2009 and December 2010 VA examinations indicated that he continued use of such appliances ("arch supports" and "orthotic inserts").  For these reasons, the Board does not find that the overall symptomatology associated with the Veteran's bilateral foot disability more nearly approximates pronounced impairment rather than severe impairment. 

Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has testified that he retired for reasons other than his service-connected foot disability.  Furthermore, while on December 2010 VA examination his service-connected disability was determined to limit his ability to function in an occupational setting, it was not determined to prevent employment.  Therefore, the Board finds that the Veteran's bilateral foot disabilities do not render him unemployable and such a claim has not been raised by the record. 

Moreover, insofar as the Veteran's bilateral pes planovalgus interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's bilateral pes planovalgus may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral pes planovalgus with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral pes planovalgus may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since July 1, 2007, when service connection became effective, the Veteran's bilateral pes planovalgus has warranted a 30 percent rating, but no higher.  The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

A 30 percent rating for bilateral pes planovalgus is granted.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


